Laughlin, J. (dissenting):
T dissent from the modification of the order upon the' ground that it was, in my opinion, competent for the court to require an undertaking as security for the payment of the alimony, and since the appeal is not from.the order or judgment requiring the security, the propriety of requiring it in this case is not presented for review. With all due deference to the decision in- People ex rel. Ready v. Walsh (132. App. Div. 462), I dissent from the view that'the failure to. give security, which may be required in matrimonial actions by virtue of the provisions of section 1772 of the Code of Civil Procedure, may not be punished as for a contempt of court, and that the plaintiff’s only remedy on such failure is sequestration of the-property of tlie defendant or contempt proceedings'for failure to pay any sum of money required to be *464.paid. I doubt whether sequestration proceedings or contempt proceedings for the failure to pay money affords- an adequate remedy in all cases except for. money due. The purpose of requiring . security is to insure payments required to be made in futuro and may' be necessary on account of a threatened change in the financial condition of the defendant or a contemplated change of residence on.his part, and perhaps in other circumstances, even though no default has been made with respect to payments due. Sequestration may not afford an adequate remedy in every case, and if it did it would be more cumbersome arid expensive and not so expeditious as contempt proceedings. If the defendant in a matrimonial action be able to give security there is no reason why he should not be compelled to give it. If the .'Legislature intended to leave it optional with the defendant whether or not to give the security it would not have solemnly enacted that the. court may “ direct ” the defendant “ to give reasonable security, in such a manner, and within such a time, as it thinks proper, for the payment, from time to time, of the sums of money required for that purpose.” (Code Civ. Proc. § 1772.) I know of no instance in which a court is authorized to direct a party to do a given thing' and is then left powerless to enforce compliance with its direction and the dignity and efficiency of the court forbid such a construction of the statutory provisions relating to the point in question. , The principal ground upon which it is claimed that there is no authority to punish by contempt proceedings failure to give security is that on such failure the alternative remedy of sequestration is given. ’ That remedy, however, was given by section 60 of title 1 of chapter 8: of part 2 of the Revised Statutes, prior to its re-enactment'without substantial change in section 1772 of the Code of Civil Procedure; and under it the Court of Appeals sustained the remedy by contempt proceedings for failure to give security. (Park v. Park, 80 N. Y. 156.) If it be claimed that the Legislature by enacting section 1773 of the Code of Civil Procedure, which was a new enactment, intended to take away this remedy, which the Court of Appeals held existed, and to confine the plaintiff’s remedy to contempt proceedings, for not paying the money .due from time to time, the answer is that the contempt proceedings for failure to pay the money due affords no security for payments to grow due in the future and that the purpose of the Legislature *465in enacting said section 1773 was not to take away any existing remedy but to clearly confer a remedy to enforce the payment of alimony pending the action by proceedings for contempt, the existence of which remedy theretofore had been denied or doubted (Throop’s note to Code Civ. Proc. § 1773, and authorities cited), and in doing so it enacted in that section the authority, which theretofore existed under the general provisions of the Code of Civil Procedure with respect to contempts (Code Civ. Proc. §§ 8, 9, 10, 12, 14) to compel the payment of alimony other than that allowed pending the action, and this evidently was done to embrace both in a single statute and to prescribe the same procedure therefor. (Stanley v. Stanley, 116 App. Div. 544; Stewart v. Stewart, 127 id. 724.) There was no occasion, however, for new legislation with respect to the power of the court to punish failure to obey an order or judgment in a matrimonial action which did not' require the pay-’ ment of money and consequently disobedience thereto stood, with respect to punishment therefor, as before and was and is governed by said general provisions of the Code of Civil Procedure, now' sections 750, 751, 753 and 754 of the Judiciary Law (Consol. Laws, chap. 30; Laws of 1909, chap. 35).
Order modified as directed in opinion and as modified affirmed, without costs. Settle order on notice.